Order entered December 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01598-CR

                     ARADYOUS UNIQUE WEATHERLY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1356253-U

                                         ORDER
                        Before Justices FitzGerald, Lang, and Fillmore

       Based on the Court’s opinion of this date, we DENY appellant’s November 15, 2013

motion to dismiss counsel.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE